Exhibit 10.7

 

EXECUTION VERSION

 

AMENDED AND RESTATED

SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 19(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

MODTECH HOLDINGS, INC.

 

SENIOR SUBORDINATED SECURED CONVERTIBLE NOTE

 

Issuance Date: August 5, 2005  

Principal: U.S. $25,900,000

 

FOR VALUE RECEIVED, Modtech Holdings, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to AMPHORA LIMITED or registered assigns
(“Holder”) the amount set out above as the Principal (as reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise, the “Principal”)
when due, whether upon the Maturity Date (as defined below), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the rate of 7.00%
per annum (the “Interest Rate”), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case, in accordance with the terms
hereof). This Amended and Restated Senior Subordinated Secured Convertible Note
(including all Senior Subordinated Secured Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) amends, supplements, modifies and
completely restates the Senior Subordinated Secured Convertible Note, dated as
of December 31, 2004 (the “Existing Note”), issued by the Company to the order
of the Holder in



--------------------------------------------------------------------------------

the maximum principal amount of $25,000,000, but shall not, except as
specifically amended hereby, constitute a release, satisfaction or novation of
any of the obligations under the Existing Note or any other Transaction Document
(as defined in the Securities Purchase Agreement, defined below). In addition to
the Interest provided herein, the Company also promises to pay to the Holder on
October 1, 2005 unpaid interest accrued under the Existing Note from July 1,
2005 to (and including) the Issuance Date of this Note, in the aggregate amount
of [$                     ].1 This Note is the Senior Subordinated Secured
Convertible Note issued pursuant to the Securities Purchase Agreement
(collectively, the “Notes” and to the extent any principal amount of this Note
is transferred, such other Senior Subordinated Secured Convertible Notes issued
in connection with such transfer, the “Other Notes”). Certain capitalized terms
used herein are defined in Section 31.

 

(1) MATURITY. On the Maturity Date, the Holder shall surrender the Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest. The “Maturity Date”
shall be December 31, 2009, as may be extended at the option of the Holder (i)
in the event that, and for so long as, an Event of Default (as defined in
Section 4(a)) shall have occurred and be continuing or any event shall have
occurred and be continuing which with the passage of time and the failure to
cure would result in an Event of Default and (ii) through the date that is ten
(10) days after the consummation of a Change of Control in the event that a
Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.

 

(2) INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 360-day year comprised
of twelve 30-day months and shall be payable in arrears on the first day of each
January, April, July and October during the period beginning on the Issuance
Date and ending on, and including, the Maturity Date (each, an “Interest Date”)
with the first Interest Date being October 1, 2005. Interest shall be payable on
each Interest Date in cash. Prior to the payment of Interest on an Interest
Date, Interest on this Note shall accrue at the Interest Rate and be payable by
way of inclusion of the Interest in the Conversion Amount in accordance with
Section 3(b)(i). From and after the occurrence of an Event of Default, the
Interest Rate shall be increased to twelve and one-half percent (12.5%) (the
“Default Rate”); provided, however, that the Interest Rate shall not increase to
the Default Rate so long as, but only to the extent that, (a) such Event of
Default results solely from the Company’s failure to satisfy or otherwise comply
with any financial covenant in accordance with Section 15(e) hereof and (b) the
lenders under the Current Credit Facility agree in writing to (i) waive each
Event of Default under (and as defined in) the Current Credit Facility that
results solely from the Company’s failure to satisfy or otherwise comply with
any financial covenant in the Current Credit Facility that directly corresponds
to such Section 15(e) financial covenant(s) and (ii) forbear in the exercise of
any rights and remedies relating to such Event of Default under the Current
Credit Facility. In the event that such Event of Default is subsequently cured,
the adjustment referred to in the preceding sentence shall cease to be effective
as of the date of such cure; provided that the Interest as calculated at such
increased rate during the continuance of such Event of Default shall continue to
apply to the extent relating to

--------------------------------------------------------------------------------

1 To be provided, post-closing.

 

- 2 -



--------------------------------------------------------------------------------

the days after the occurrence of such Event of Default through and including the
date of cure of such Event of Default.

 

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount; provided that the Company shall not be required to pay any tax that may
be payable in respect of any transfer involved in the issue and delivery of
Common Stock to any Person other than the Holder or with respect to any income
tax due by the Holder with respect to such Common Stock issued upon conversion.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such number
of shares, the “Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (B) accrued and unpaid Interest with respect to such Principal.

 

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination a price equal to the greater of (A) the product of
(x) 115% and (y) the arithmetic average of the Weighted Average Price of the
Common Stock on the five (5) Trading Days commencing with the First Trading Day
after the Subscription Date and (B) $8.61, each subject to adjustment as
provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Note in the case of its loss, theft or destruction) and (C) pay any
transfer taxes or

 

- 3 -



--------------------------------------------------------------------------------

other applicable taxes or duties, if any, required in connection with the
issuance of shares of Common Stock to a Person other than the Holder. On or
before the first (1st) Business Day following the date of receipt of a
Conversion Notice, the Company shall transmit by facsimile a confirmation of
receipt of such Conversion Notice to the Holder and the Company’s transfer agent
(the “Transfer Agent”). On or before the third (3rd) Business Day following the
date of receipt of a Conversion Notice (the “Share Delivery Date”), the Company
shall (X) provided that the Transfer Agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 21(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is five
Business Days after the Conversion Date (a “Conversion Failure”), then (A) the
Company shall pay damages to the Holder for each day of such Conversion Failure
in an amount equal to 1.5% of the product of (I) the sum of the number of shares
of Common Stock not issued to the Holder on or prior to the Share Delivery Date
and to which the Holder is entitled, and (II) the Closing Sale Price of the
Common Stock on the Share Delivery Date and (B) the Holder, upon written notice
to the Company, may void its Conversion Notice with respect to, and retain or
have returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of the facsimile copy of a Conversion
Notice the Company shall fail to issue and deliver a certificate to the Holder
or credit the Holder’s balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon such holder’s conversion of
any Conversion Amount, and if on or after such Trading Day the Holder purchases
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a “Buy-In”),
then the Company shall, within three (3) Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii)

 

- 4 -



--------------------------------------------------------------------------------

promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock times (B) the Closing Bid Price on the
Conversion Date.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 26.

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, non-converted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or non-converted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. For purposes of this Section
3(d)(i), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the

 

- 5 -



--------------------------------------------------------------------------------

number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one Business Day confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note, and the Holder of this
Note shall not have the right to receive upon conversion of this Note any shares
of Common Stock (and only such shares of Common Stock), if the issuance of such
shares of Common Stock would exceed the aggregate number of shares of Common
Stock which the Company may issue upon conversion or exercise, as applicable, of
the Notes and Warrants without breaching the Company’s obligations under the
rules or regulations of the Principal Market (the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of Common Stock in excess of such amount or (B)
obtains a written opinion from outside counsel to the Company that such approval
is not required, which opinion shall be reasonably satisfactory to the Required
Holders. Until such approval or written opinion is obtained, no purchaser of the
Notes pursuant to the Securities Purchase Agreement (the “Purchasers”) shall be
issued in the aggregate, upon conversion or exercise, as applicable, of Notes or
Warrants, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the principal
amount of Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Closing Date and the denominator of which is the aggregate
principal amount of all Notes issued to the Purchasers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each
Purchaser, the “Exchange Cap Allocation”). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser’s Notes, the transferee shall
be allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of Notes shall convert all of such
holder’s Notes into a number of shares of Common Stock which, in the aggregate,
is less than such holder’s Exchange Cap Allocation, then the difference between
such holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder.

 

- 6 -



--------------------------------------------------------------------------------

(4) RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is sixty (60) days after the applicable
Effectiveness Deadline (as defined in the Registration Rights Agreement), or,
while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive days or for more than an
aggregate of thirty (30) days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

 

(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive days or for more than an
aggregate of ten (10) days in any 365-day period;

 

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a permitted request for
conversion of any Notes into shares of Common Stock that is tendered in
accordance with the provisions of the Notes (other than notice delivered by the
Company in good faith in connection with a dispute that is being resolved in
accordance with Section 26 as to the appropriate number of shares of Common
Stock to be delivered upon conversion of the Notes so long as the Company timely
delivers any shares not subject to such dispute and following the resolution of
such dispute the Company delivers such appropriate number of shares to the
Holder within two (2) days of such resolution);

 

(iv) if at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

(v) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Note (including, without limitation,
the Company’s failure to pay any redemption payments, premiums or other amounts
hereunder) or any other Transaction Document (as defined in the Securities
Purchase Agreement) except, in the case of a failure to pay Interest when and as
due, in which case only if such failure continues for a period of at least three
(3) Business Days after written notice thereof is delivered to the Company;

 

- 7 -



--------------------------------------------------------------------------------

(vi) any acceleration prior to maturity of any Indebtedness (as defined in
Section 3(s) of the Securities Purchase Agreement) in excess of $3,000,000 in
the aggregate of the Company or any of its Subsidiaries (as defined in Section
3(a) of the Securities Purchase Agreement) other than with respect to any Other
Notes;

 

(vii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal or state law for the relief of
debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $1,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within sixty (60) days of the issuance of such judgment;

 

(x) the Company breaches, in any material manner, any representation, warranty,
covenant (other than the covenants set forth in Section 15 of this Note) or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least thirty (30) consecutive days after written notice thereof is
delivered to the Company;

 

(xi) any breach or failure to comply with Section 15 of this Note; or

 

(xii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

(b) Redemption Right. Promptly after the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall deliver written notice
thereof via facsimile and overnight courier (an “Event of Default Notice”) to
the Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion

 

- 8 -



--------------------------------------------------------------------------------

of this Note the Holder is electing to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (x) the
Conversion Amount to be redeemed and (y) the Redemption Premium and (ii) the
product of (A) the Conversion Rate with respect to such Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption
Notice, and (B) the Closing Sale Price of the Common Stock on the date
immediately preceding such Event of Default (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 13.

 

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes held by such holder and having
similar ranking to the Notes, and satisfactory to the Required Holders, (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market and
(iii) the consummation of such Fundamental Transaction shall not result in the
Successor Entity’s failure to satisfy the financial covenants in Section 15(e)
of this Note. Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of the Fundamental Transaction, in lieu of the shares of
the Company’s Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to such Fundamental Transaction, as adjusted in accordance with the provisions
of this Note. The provisions of this Section shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

 

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten (10)
days prior to the consummation of a Change of Control, but not prior to the
public

 

- 9 -



--------------------------------------------------------------------------------

announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period (the “Change of Control Period”)
beginning after the Holder’s receipt of a Change of Control Notice and ending on
the date of the consummation of such Change of Control (or, in the event a
Change of Control Notice is not delivered at least ten (10) days prior to a
Change of Control, at any time on or after the date which is ten (10) days prior
to a Change of Control and ending ten (10) days after the consummation of such
Change of Control), the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem. The
portion of this Note subject to redemption pursuant to this Section 5 shall be
redeemed by the Company in cash at a price equal to the product of the (i)
Change of Control Premium multiplied by (ii) the greater of (x) the product of
(I) the Conversion Amount being redeemed and (II) the quotient determined by
dividing (A) the Closing Sale Price of the Common Stock immediately after the
public announcement of such proposed Change of Control by (B) the Conversion
Price, (y) the Conversion Amount being redeemed and (z) the product of (I) the
aggregate cash consideration and the aggregate cash value of any non-cash
consideration per share of Common Stock to be paid to the holders of the Common
Stock upon consummation of the Fundamental Transaction and (II) the quotient
determined by dividing (A) the Conversion Amount being redeemed by (B) the
Conversion Price (the “Change of Control Redemption Price”). Redemptions
required by this Section 5 shall be made in accordance with the provisions of
Section 13 and shall have priority to payments to stockholders in connection
with a Change of Control. Notwithstanding anything to the contrary in this
Section 5, until the Change of Control Redemption Price (together with any
interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(c) (together with any interest thereon) may be
converted, in whole or in part, by the Holder into Common Stock, or in the event
the Conversion Date is after the consummation of the Change of Control, shares
of stock or equity interests of the Successor Entity substantially equivalent to
the Company’s Common Stock pursuant to Section 3.

 

(c) Change of Control Premium Upon Conversion. Upon any conversion of any
Conversion Amount of this Note during the Change of Control Period, the Holder
shall be entitled to receive on the applicable Conversion Date an amount in cash
equal to (i) the product of (x) the Change of Control Premium and (y) the
applicable Conversion Amount minus (ii) the applicable Conversion Amount.

 

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately

 

- 10 -



--------------------------------------------------------------------------------

before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security or for which the Holder has a participation right pursuant to
Section 18) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Conversion Price then in
effect shall be reduced to an amount equal to the product of (A) the Conversion
Price in effect immediately prior to such Dilutive Issuance and (B) the quotient
determined by dividing (1) the sum of (I) the product derived by multiplying the
Conversion Price in effect immediately prior to such Dilutive Issuance and the
number of shares of Common Stock Deemed Outstanding immediately prior to such
Dilutive Issuance plus (II) the consideration, if any, received by the Company
upon such Dilutive Issuance, by (2) the product derived by multiplying (I) the
Conversion Price in effect immediately prior to such Dilutive Issuance by (II)
the number of shares of Common Stock Deemed Outstanding immediately after such
Dilutive Issuance. For purposes of determining the adjusted Conversion Price
under this Section 7(a), the following shall be applicable:

 

- 11 -



--------------------------------------------------------------------------------

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock upon conversion or exchange or exercise of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 7(a), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

 

- 12 -



--------------------------------------------------------------------------------

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders. If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders.
The determination of such appraiser shall be deemed binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

 

(vi) Until such time as the Company receives the Stockholder Approval, no
adjustment pursuant to this Section 7(a) shall cause the Conversion Price to be
less than $8.57 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction) (the “Minimum Conversion
Price”).

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number

 

- 13 -



--------------------------------------------------------------------------------

of shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

(8) COMPANY’S RIGHT OF MANDATORY REDEMPTION.

 

(a) Mandatory Redemption. If at any time from and after December 31, 2007 (the
“Mandatory Redemption Eligibility Date”), (i) the Weighted Average Price of the
shares of Common Stock exceeds 175% of the Conversion Price as of December 31,
2004 (subject to appropriate adjustments for stock splits, stock dividends,
stock combinations and other similar transactions after the Issuance Date) for
each of any twenty (20) consecutive Trading Days following the Mandatory
Redemption Eligibility Date (the “Mandatory Redemption Measuring Period”) and
(ii) the Equity Conditions shall have been satisfied or waived in writing by the
Holder from and including the Mandatory Redemption Notice Date (as defined
below) through and including the Mandatory Redemption Date (as defined below),
the Company shall have the right to redeem all or any portion of the Conversion
Amount then remaining under this Note as designated in the Mandatory Redemption
Notice, as of the Mandatory Redemption Date (a “Mandatory Redemption”). The
portion of this Note subject to redemption pursuant to this Section 8 shall be
redeemed by the Company in cash at a price equal to the Conversion Amount being
redeemed (the “Mandatory Redemption Price”) on the Mandatory Redemption Date (as
defined below). The Company may exercise its right to require redemption under
this Section 8(a) by delivering within not more than (2) Trading Days following
the end of such Mandatory Redemption Measuring Period a written notice thereof
by facsimile and overnight courier to all, but not less than all, of the holders
of Notes and the Transfer Agent (the “Mandatory Redemption Notice” and the date
all of the holders received such notice is referred to as the “Mandatory
Redemption Notice Date”). The Company may deliver one Mandatory Redemption
Notice hereunder and the Mandatory Redemption Notice shall be irrevocable. The
Mandatory Redemption Notice shall state (A) the date on which the Mandatory
Redemption shall occur (the “Mandatory Redemption Date”) which date shall be not
less than thirty (30) days nor more than sixty (60) days after the Mandatory
Redemption Notice Date, and (B) the aggregate Conversion Amount of the Notes
which the Company has elected to be subject to Mandatory Redemption from all of
the holders of the Notes pursuant to this Section 8 (and analogous provisions
under the Other Notes) on the Mandatory Redemption Date; provided that the
Company must redeem no less than $5,000,000 in Principal Amount in such
Mandatory Redemption. All Conversion Amounts converted by the Holder after the
Mandatory Redemption Notice Date shall reduce the Conversion Amount of this Note
required to be redeemed on the Mandatory Redemption Date. Redemptions made
pursuant to this Section 8 shall be made in accordance with Section 13.

 

- 14 -



--------------------------------------------------------------------------------

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Mandatory
Redemption pursuant to Section 8(a), then it must simultaneously take the same
action with respect to the Other Notes. If the Company elects to cause an
Optional Redemption pursuant to Section 8(a) (or similar provisions under the
Other Notes) with respect to less than all of the Conversion Amounts of the
Notes then outstanding, then the Company shall require redemption of a
Conversion Amount from each of the holders of the Notes equal to the product of
(i) the aggregate Conversion Amount of Notes which the Company has elected to
cause to be redeemed pursuant to Section 8(a), multiplied by (ii) the fraction,
the numerator of which is the sum of the aggregate initial principal amount of
the Notes purchased by such holder and the denominator of which is the sum of
the aggregate initial principal amount of the Notes purchased by all holders
(such fraction with respect to each holder is referred to as its “Redemption
Allocation Percentage”, and such amount with respect to each holder is referred
to as its “Pro Rata Redemption Amount”). In the event that the initial holder of
any Notes shall sell or otherwise transfer any of such holder’s Notes, the
transferee shall be allocated a pro rata portion of such holder’s Conversion
Allocation Percentage and Redemption Allocation Percentage.

 

(c) Mandatory Redemption After December 31, 2006. If at any time from and after
December 31, 2006 and prior to December 31, 2007, the Weighted Average Price of
the shares of Common Stock exceeds 200% of the Conversion Price as of December
31, 2004 (subject to appropriate adjustments for stock splits, stock dividends,
stock combinations and other similar transactions after the Issuance Date) for
each of any twenty (20) consecutive Trading Days following December 31, 2006,
the Holder and the holders of the Other Notes discuss with the Company, in good
faith, the amendment of this Note and the Other Notes to provide the Company
with a right to redeem the Notes at a redemption price not greater than 116% of
the Conversion Amount being redeemed. Any such amendment to the Notes shall be
made in accordance with the terms of Section 19.

 

(9) HOLDER’S RIGHT OF OPTIONAL REDEMPTION.

 

(a) The Holder shall have the right, in its sole discretion to require that the
Company redeem a portion of this Note (a “Holder Optional Redemption”) by
delivering written notice thereof (a “Holder Optional Redemption Notice” and,
collectively with the Event of Default Redemption Notice, the Change of Control
Redemption Notice and the Mandatory Redemption Notice, the “Redemption Notices”
and each a “Redemption Notice”) to the Company no later than twenty (20) Trading
Days prior to any Optional Redemption Date. The Holder Optional Redemption
Notice shall indicate the Conversion Amount the Holder is electing to have
redeemed on such Optional Redemption Date (the “Holder Optional Redemption
Amount”); provided, however, that such Holder Optional Redemption Amount
indicated shall not exceed the applicable Optional Redemption Amount. The
portion of this Note subject to redemption pursuant to this Section 9(a) shall
be redeemed by the Company in cash at a price equal to the Conversion Amount
being redeemed (the “Holder Optional Redemption Price” and, collectively with
the Event of Default Redemption Price, the Change of Control Redemption Price
and the Mandatory Redemption Price, the “Redemption Prices” and, each a
“Redemption Price”); provided, however, that, only with respect to the First
Optional Redemption Date and the Second Optional Redemption Date, in the event
the Company is prohibited by the terms of the Current Credit Facility and/or the
Intercreditor Agreement to redeem in cash (and the Company has not otherwise
received any necessary consent of the

 

- 15 -



--------------------------------------------------------------------------------

requisite parties thereunder to take such action) all or any portion of the
Holder Optional Redemption Amount (such amount not able to be redeemed, the
“Optional Redemption Shortfall Amount”), the Company may, at its option, and so
long as the Equity Conditions shall have been satisfied (or waived in writing by
the Holder) during the period from and including the Company Conversion Notice
Due Date through and including the applicable Optional Redemption Date, satisfy
its obligations under this Section 9 with respect to the redemption of all or
any portion of such Optional Redemption Shortfall Amount by delivery of shares
of Common Stock to the Holder (the “Company Conversion Option”). If the Company
exercises the Company Conversion Option, it shall deliver to the Holder an
irrevocable notice no later than fifteen (15) Trading Days prior to the
applicable Optional Redemption Date (the “Company Conversion Notice Due Date”)
stating (A) that the Company is exercising such conversion option and (B) the
portion of the Optional Redemption Shortfall Amount that is the subject of the
Company Conversion Option (the “Company Conversion Amount”). On the day
immediately following the last day of the Company Conversion Measuring Period,
the Company shall provide notice to the Holder of the applicable Company
Conversion Price. Any Company Conversion Amount shall be converted as of the
applicable Optional Redemption Date by dividing such Company Conversion Amount
by the Company Conversion Price.

 

(b) In the event there is an Optional Redemption Shortfall Amount and the Equity
Conditions shall not have been satisfied as required (or waived), the Holder
may, at its option, require the Company to redeem all or any portion of the
Optional Redemption Shortfall Amount (such amount, the “Holder Optional
Conversion Amount”) on the applicable Optional Redemption Date by delivering
shares of Common Stock to the Holder (the “Holder Optional Conversion Option”).
The Holder shall state in each Holder Optional Redemption Notice delivered at
any time when the Holder is electing the Holder Optional Conversion Option
whether such Holder will exercise the Holder Optional Conversion Option in the
event there is an Optional Redemption Shortfall Amount. Any Holder Optional
Conversion Amount shall be converted as of the applicable Optional Redemption
Date by dividing such Holder Optional Conversion Amount by the Minimum
Conversion Price.

 

(c) Redemptions required by this Section 9 shall be made in accordance with the
provisions of Section 13 and any conversions required by this Section upon
election by the Company of the Company Conversion Option or the Holder of the
Holder Optional Conversion Option shall be made in accordance with the
provisions of Section 3(c). Notwithstanding anything to the contrary in this
Section 9, but subject to Section 3(d), until the Holder receives the Redemption
Price and/or the shares deliverable in connection with any Company Conversion
Amount or Holder Optional Conversion Amount, the Holder Optional Redemption
Amount may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3, and any such conversion shall reduce the Holder Optional
Redemption Amount in the manner set forth by the Holder in the applicable
Conversion Notice.

 

(10) SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).

 

- 16 -



--------------------------------------------------------------------------------

(11) NON-CIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

(12) RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than seventy-five (75) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

 

- 17 -



--------------------------------------------------------------------------------

(13) HOLDER’S REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price or Holder Optional Redemption Price to the Holder within five
(5) Business Days after the Company’s receipt of the Holder’s Event of Default
Redemption Notice or the Holder Optional Redemption Notice, as the case may be.
If the Holder has submitted a Change of Control Redemption Notice in accordance
with Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five (5) Business Days after the Company’s receipt of such
notice otherwise. The Company shall deliver the Mandatory Redemption Price to
the Holder on the Mandatory Redemption Date. In the event of a redemption of
less than all of the Conversion Amount of this Note, the Company shall promptly
cause to be issued and delivered to the Holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal which has not been
redeemed. In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price has not been paid. Upon the Company’s receipt of such notice, (x) the
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 21(d)) to the Holder representing such Conversion Amount
and (z) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 9 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company’s receipt of the
Holder’s Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.

 

(14) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

 

- 18 -



--------------------------------------------------------------------------------

(15) COVENANTS.

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries, other than Senior Indebtedness (subject to the terms of
Section 16 hereof).

 

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.

 

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness (other than the Senior Indebtedness), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

 

(e) Financial Covenants. On and after July 1, 2005, the Company shall satisfy or
otherwise comply with each of the financial covenants set forth in the Exhibit
II hereto in each Fiscal Quarter. The Company shall (i) provide to the Holder a
certificate certifying compliance with these financial covenants,
contemporaneously with the delivery of any similar compliance certificate the
Company is required to provide to the lenders or designated agent under the
Current Credit Facility, and (ii) prior to or simultaneously with the delivery
to the Holder of any such compliance certificate stating that the Company has
failed to satisfy any financial covenant hereunder, publicly disclose such
failure.

 

(16) SUBORDINATION TO SENIOR INDEBTEDNESS.

 

(a) Subordination. The indebtedness represented by this Note and the payment of
any Principal, Interest, redemption amount, liquidated damages, fees, expenses
or any other amounts in respect of this Note (collectively, the “Subordinated
Indebtedness”) is hereby expressly made subordinate and junior and subject in
right of payment (to the extent expressly set forth in Section 16(b) hereof) to
the prior payment in full of all Senior Indebtedness of the Company now
outstanding or hereinafter incurred.

 

- 19 -



--------------------------------------------------------------------------------

(b) Payment upon Dissolution, Etc. In the event of any bankruptcy, insolvency,
reorganization, receivership, composition, assignment for benefit of creditors
or other similar proceeding initiated by or against the Company or any
dissolution or winding up or total or partial liquidation or reorganization in
bankruptcy of the Company (each, a “Proceeding”), all principal and interest due
upon any Senior Indebtedness shall first be paid in full before the Holder shall
be entitled to receive or, if received, to retain any payment or distribution on
account of this Note and, during the continuance of any such Proceeding, any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Holder would be entitled
with respect to any Subordinated Indebtedness but for the provisions of this
Section 16 shall be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Holder who shall have received such payment or
distribution, directly to the holders of the Senior Indebtedness (pro rata to
each such holder on the basis of the respective amounts of such Senior
Indebtedness held by such holder) or their representatives to the extent
necessary to pay all such Senior Indebtedness in full after giving effect to any
concurrent payment or distribution to or for the holders of such Senior
Indebtedness, before any payment or distribution is made to the Holder or any
holders of the Notes; provided, however, that notwithstanding anything to the
contrary, in any event the Holder shall be entitled to receive and retain any
and all Junior Securities (as defined below).

 

(c) Certain Rights. Nothing contained in this Section 16 or elsewhere in this
Note or any other Transaction Document, is intended to or shall impair, as among
the Company, its creditors including the holders of Senior Indebtedness and the
Holder, the right, which is absolute and unconditional, of the Holder to convert
this Note in accordance herewith.

 

(d) Rights of Holders Unimpaired. The provisions of this Section 16 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Senior Indebtedness and nothing in this Section 16 shall
impair, as between the Company and the Holder, the obligation of the Company,
which is unconditional and absolute, to pay to the Holder the Principal hereof
(and premium, if any), accrued Interest hereon and all other Subordinated
Indebtedness payable hereunder, all in accordance with the terms of this Note.

 

(e) Junior Securities. As used herein, “Junior Securities” means debt or equity
securities of the Company as reorganized or readjusted, or debt or equity
securities of the Company or any other Person provided for by a plan of
reorganization or readjustment authorized by an order or decree of a court of
competent jurisdiction in a Proceeding under any applicable law, so long as in
the case of debt securities, such Junior Securities are subordinated in right of
payment to all Senior Indebtedness and to whatever is issued to the holders of
the Senior Indebtedness on account of the Senior Indebtedness, to the same
extent as, or to a greater extent than, the Subordinated Indebtedness is so
subordinated as provided for herein.

 

(17) REDUCTION OF LETTER OF CREDIT AMOUNT. The Letter of Credit Amount shall be
reduced by $5,000,000 or, solely as to the First Optional Redemption Date in the
event an EBITDA Reduction (as defined below) has occurred, $1,700,000, if on any
Optional Redemption Date either (a) the holders of the Notes exercise the Holder
Optional Redemption on an Optional Redemption Date for the Aggregate Optional
Redemption Amount or (b) (i) if the Holder Optional Redemption has not been
fully exercised by each Holder on any

 

- 20 -



--------------------------------------------------------------------------------

Optional Redemption Date and (ii) (x) on the First Optional Redemption Date, the
Company has been Profitable for two (2) Calendar Quarters prior to such First
Optional Redemption Date, (y) on the Second Optional Redemption Date, the
Company has been Profitable for two (2) Calendar Quarters during the period
beginning after the First Optional Redemption Date through the Second Optional
Redemption Date, or (z) on the Third Optional Redemption Date, the Company has
been Profitable for one (1) Calendar Quarter during the period beginning after
the Second Optional Redemption Date through the Third Optional Redemption Date
(each of the foregoing (x), (y) and (z), a “Profitability Target”). In the event
that the holders of the Notes exercise the Holder Optional Redemption for less
than the Aggregate Optional Redemption Amount on any Optional Redemption Date
and the Profitability Target for such Optional Redemption Date has not been met,
the Letter of Credit Amount shall be reduced by an amount equal to the product
of (1) $5,000,000 or solely as to the First Optional Redemption Date in the
event of an EBITDA Reduction (as defined below) has occurred, $1,700,000,
multiplied by (2) a fraction (A) the numerator of which is the aggregate
Conversion Amount redeemed by all holders on such Optional Redemption Date and
(B) the denominator of which is the Aggregate Optional Redemption Amount. In
addition, in the event that the Company’s EBITDA for any twelve (12) month
period reported by the Company in a Form 10-Q, Form 10-K and Form 8-K filed from
and after the Issuance Date and immediately prior to the First Optional
Redemption Date is equal to or greater than $18,000,000, then the Letter of
Credit Amount shall be immediately reduced by $3,330,000 (an “EBITDA
Reduction”).

 

(18) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

 

(19) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. Any change or amendment so approved shall be binding upon
all existing and future holders of this Note and any Other Notes.

 

(20) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(f) of
the Securities Purchase Agreement.

 

(21) REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 21(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with

 

- 21 -



--------------------------------------------------------------------------------

Section 21(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 21(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 21(a) or Section 21(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest on
the Principal of this Note, from the Issuance Date.

 

(22) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

- 22 -



--------------------------------------------------------------------------------

(23) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, attorneys’ fees and disbursements.

 

(24) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

(25) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

(26) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) Business Day of receipt, or deemed receipt, of the
Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Business
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within one Business Day submit via facsimile
(a) the disputed determination of the Closing Bid Price, the Closing Sale Price
or the Weighted Average Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Rate or the Redemption Price to the
Company’s independent, outside accountant. The Company, at the Company’s
expense, shall use its reasonable best efforts to cause the investment bank or
the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error. The Company shall not be required to pay any penalty
payments hereunder solely relating to the matter and the amount in dispute
during the pendency of any bona fide, good faith dispute hereunder as to such
matter.

 

(27) NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written

 

- 23 -



--------------------------------------------------------------------------------

notice of all actions taken pursuant to this Note, including in reasonable
detail a description of such action and the reason therefore. Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder (i) immediately upon any adjustment of the Conversion Price, setting
forth in reasonable detail, and certifying, the calculation of such adjustment
and (ii) at least twenty (20) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution
upon the Common Stock, (B) with respect to any pro rata subscription offer to
holders of Common Stock or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date.

 

(28) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

(29) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

(30) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

(31) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Aggregate Optional Redemption Amount” means (i) with respect to the First
Optional Redemption Date, $8,333,333.33, (ii) with respect to the Second
Optional Redemption Date, $9,233,333.33 and (iii) with respect to the Third
Optional Redemption Date, $8,333,333.34.

 

- 24 -



--------------------------------------------------------------------------------

(b) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

 

(c) “Bloomberg” means Bloomberg Financial Markets.

 

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(e) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

 

(f) “Change of Control” means any Fundamental Transaction other than (A) a
Fundamental Transaction in which holders of the Company’s voting power
immediately prior to the Fundamental Transaction continue after the Fundamental
Transaction to hold publicly traded securities and, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company.

 

(g) “Change of Control Premium” means (i) from December 31, 2004 until the
eighteen (18) month anniversary thereof, 120%, (ii) from the eighteen (18) month
anniversary of December 31, 2004 until the forty-second (42) month anniversary
thereof, 115% and (iii) from the forty-second (42) month anniversary of December
31, 2004 until the Maturity Date, 110%.

 

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any

 

- 25 -



--------------------------------------------------------------------------------

market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid Price or
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price or the Closing Sale Price,
as the case may be, of such security on such date shall be the fair market value
as mutually determined by the Company and the Holder. If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 26. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

 

(i) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(j) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and
7(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Stock owned or held
by or for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.

 

(k) “Company Conversion Price” means, as of any date of determination, that
price which shall be computed as 95% of the arithmetic average of the Weighted
Average Price of the Common Stock during each of the ten (10) consecutive
Trading Days of the ten (10) Trading Day period commencing three (3) Trading
Days after the Company Conversion Notice Due Date (such period, the “Company
Conversion Measuring Period”).

 

(l) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

(m) “Current Credit Facility” means the Financing Agreement, dated as of
February 25, 2005, among the Company, as borrower, the lenders from time to time
party thereto and Fortress Credit Corp., as collateral agent and administrative
agent, together with any amendments, restatements, renewals, refundings,
refinancings or other extensions thereof.

 

(n) “EBITDA” means with respect to any Person for any applicable period, the Net
Income of such Person and its subsidiaries for such period, plus without
duplication, the sum of the following amounts of such Person and its
subsidiaries for such period and to the extent deducted in determining Net
Income of such Persons for such period: (i) Net Interest Expense, (ii) income
tax expense, (iii) depreciation expense, and (iv) amortization expense.

 

(o) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc, the American Stock Exchange or The Nasdaq SmallCap Market.

 

(p) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning six (6) months prior to
the applicable

 

- 26 -



--------------------------------------------------------------------------------

date of determination and ending on and including the applicable date of
determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws; (ii) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on an Eligible
Market and shall not have been suspended from trading on such exchange or market
(other than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the minimum listing maintenance requirements of such exchange or market; (iii)
during the one (1) year period ending on and including the date immediately
preceding the applicable date of determination, the Company shall have delivered
Conversion Shares upon conversion of the Notes and Warrant Shares upon exercise
of the Warrants to the holders on a timely basis as set forth in Section
2(c)(ii) hereof (and analogous provisions under the Other Notes) and Sections
2(a) of the Warrants; (iv) during the Equity Conditions Measuring Period, the
Company shall not have failed to timely make any payments within five (5)
Business Days of when such payment is due pursuant to any Transaction Document;
(v) during the Equity Conditions Measuring Period, there shall not have occurred
either (A) the public announcement of a pending, proposed or intended
Fundamental Transaction which has not been abandoned, terminated or consummated
or (B) an Event of Default or an event that with the passage of time or giving
of notice would constitute an Event of Default; (vi) the Company shall have no
knowledge of any fact that would cause (x) the Registration Statements required
pursuant to the Registration Rights Agreement not to be effective and available
for the resale of all remaining Registrable Securities in accordance with the
terms of the Registration Rights Agreement or (y) any shares of Common Stock
issuable upon conversion of the Notes and shares of Common Stock issuable upon
exercise of the Warrants not to be eligible for sale without restriction
pursuant to Rule 144(k) and any applicable state securities laws; (vii) the
Stockholder Approval (as defined in the Securities Purchase Agreement) shall
have been obtained; and (viii) the Company otherwise shall have been in material
compliance with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document.

 

(q) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of the Notes or
the exercise of the Warrants; (iii) pursuant to a bona fide firm commitment
underwritten public offering at a price per share of Common Stock not less than
the Conversion Price in effect at the time of such offering with a nationally
recognized underwriter which generates net proceeds to the Company of at least
$20,000,000 (other than an “at-the-market offering” as defined in Rule 415(a)(4)
under the 1933 Act and “equity lines”) (iv) in connection with any acquisition
by the Company, whether through an acquisition of stock or a merger of any
business, assets or technologies the primary purpose of which is not to raise
equity capital in an amount not to exceed, in the aggregate twenty percent (20%)
of the outstanding shares of Common Stock in any twelve (12) month period; and
(v) upon conversion of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date, provided
that the

 

- 27 -



--------------------------------------------------------------------------------

terms of such Options or Convertible Securities are not amended, modified or
changed on or after the Subscription Date.

 

(r) “First Optional Redemption Date” means June 30, 2006.

 

(s) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year
that ends on December 31, or such other fiscal quarter adopted by the Company
for financial reporting purposes in accordance with GAAP.

 

(t) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) be subject to an offer from another Person or group of related Persons
(as defined in Sections 13(d) and 14(d) of the Exchange Act) to make a purchase,
tender or exchange offer that is accepted by the holders of more than the 50% of
the outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person or group of related Persons (as
defined in Sections 13(d) and 14(d) of the Exchange Act) whereby such other
Person or group acquires more than the 50% of the outstanding shares of Voting
Stock (not including any shares of Voting Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify its Common Stock.

 

(u) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(v) “Intercreditor Agreement” means that certain intercreditor agreement dated
as of the date hereof by the Company, Wells Fargo Bank, National Association, as
first lien collateral agent, and Amphora Limited, as second lien collateral
agent.

 

(w) “Letter of Credit Amount” means the amount of the letter of credit issued in
favor the Senior Agent (as defined in the Securities Purchase Agreement), which
amount shall initially be $10,000,000, which amount may be reduced pursuant to
Section 17 hereof.

 

(x) “Net Income” means, with respect to any Person for any applicable period,
the net income (loss) of such Person for such period, determined on a
consolidated basis and in accordance with GAAP, but excluding from the
determination of Net Income (without duplication): (i) any extraordinary or non
recurring gains or losses or gains, (ii) restructuring charges, (iii) effects of
discontinued operations, and (iv) interest income.

 

(y) “Net Interest Expense” means, with respect to any Person for any applicable
period, gross interest expense of such Person for such period determined on a

 

- 28 -



--------------------------------------------------------------------------------

non-consolidated basis and in accordance with generally accepted accounting
principles, (including, without limitation, interest expense paid to affiliates
of such Person), less (i) gains for such period on hedging agreements (to the
extent not included in interest income above and to the extent not deducted in
the calculation of gross interest expense), plus (ii) the sum of (x) losses for
such period on hedging agreements (to the extent not included in gross interest
expense) and (y) the upfront costs or fees for such period associated with
hedging agreements (to the extent not included in gross interest expense), in
each case, determined on a non-consolidated basis and in accordance with GAAP.

 

(z) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(aa) “Optional Redemption Amount” means, with respect to any Holder, for any
Holder Optional Redemption occurring on an Optional Redemption Date, (i) with
respect to the First Optional Redemption Date, 32% of the Principal amount of
this Note on the Issuance Date (or such portion of such 32% of the Principal as
may be designated in the case of a transfer of this Note) plus accrued and
unpaid Interest on such Principal, (ii) with respect to the Second Optional
Redemption Date, 36% of the Principal amount of this Note on the Issuance Date
(or such portion of such 36% of the Principal as may be designated in the case
of a transfer of this Note) plus accrued and unpaid Interest on such Principal
and (iii) with respect to the Third Optional Redemption Date, 32% of the
Principal amount of this Note on the Issuance Date (or such portion of such 32%
of the Principal as may be designated in the case of a transfer of this Note)
plus accrued and unpaid Interest on such Principal.

 

(bb) “Optional Redemption Date” means any of the First Optional Redemption Date,
the Second Optional Redemption Date and the Third Optional Redemption Date.

 

(cc) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(dd) “Permitted Indebtedness” means (A) Senior Indebtedness and (B) Indebtedness
incurred by the Company that is made expressly subordinate in right of payment
to the Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in writing, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until 91 days after the Maturity Date or later and (2)
total interest and fees at a rate in excess of seven percent (7%) per annum.

 

(ee) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or

 

- 29 -



--------------------------------------------------------------------------------

delinquent, (iii) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings, (iv) any Lien
incurred to secure Senior Indebtedness and (v) Liens securing the Company’s
obligations under the Notes.

 

(ff) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(gg) “Principal Market” means the Nasdaq National Market.

 

(hh) “Profitable” means, with respect to any Person for any applicable period,
such Person having positive Net Income for such period

 

(ii) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) - (vi) and (ix) - (xii), 110% or (ii) in the case
of the Events of Default described in Section 4(a)(vii) - (viii), 100%.

 

(jj) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants.

 

(kk) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

 

(ll) “SEC” means the United States Securities and Exchange Commission.

 

(mm) “Second Optional Redemption Date” means June 30, 2007.

 

(nn) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes.

 

(oo) “Senior Indebtedness” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations relating thereto) payable by
Company under or in connection with the Current Credit Facility provided,
however, that (1) the aggregate amount of such Senior Indebtedness (taking into
account the maximum amounts which may be advanced, including pursuant to any
letters of credit, under the loan documents evidencing such Senior Indebtedness)
does not as of the date on which such Senior Indebtedness is incurred exceed
$57,000,000 and (2) such Senior Indebtedness affirmatively provides that it will
at no time, respective of the base rate used, bear a rate of interest per annum
(including commitment and similar per annum fees) in excess of LIBOR plus nine
and one half percent (9.5%) per annum.

 

- 30 -



--------------------------------------------------------------------------------

(pp) “Subscription Date” means December 30, 2004.

 

(qq) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

 

(rr) “Third Optional Redemption Date” means June 30, 2008.

 

(ss) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

(tt) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

(uu) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

 

(vv) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.

 

- 31 -



--------------------------------------------------------------------------------

If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 26. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

[Signature Page Follows]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

MODTECH HOLDINGS, INC.

By:

  /s/ DENNIS SHOGREN    

Name: Dennis Shogren

   

Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT I

 

MODTECH HOLDINGS, INC.

CONVERSION NOTICE

 

Reference is made to the Senior Subordinated Secured Convertible Note (the
“Note”) issued to the undersigned by Modtech Holdings, Inc. (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $.01 per share (the “Common Stock”)
of the Company, as of the date specified below.

 

Date of Conversion:
___________________________________________________________________________

 

Aggregate Conversion Amount to be converted:
_____________________________________________________

 

Please confirm the following information:

 

Conversion Price:
_____________________________________________________________________________

 

Number of shares of Common Stock to be issued:
___________________________________________________

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 
____________________________________________________________________________________
   
____________________________________________________________________________________
   
____________________________________________________________________________________

 

Facsimile Number:
____________________________________________________________________________

 

Authorization:
________________________________________________________________________________

 

By:
____________________________________________________________________________________

 

Title:
_______________________________________________________________________________

 

Dated:
__________________________________________________________________________________________

 

Account Number:
_____________________________________________________________________________

  (if electronic book entry transfer)

 

Transaction Code Number:
_____________________________________________________________________

  (if electronic book entry transfer)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

Delivery Via DWAC

 

[Company Letterhead]

 

Date:

 

Via Fax: [201-296-4491] only

 

Mellon Investor Services LLC

DWAC Dept

85 Challenger Road, Overpeck Center

Ridgefield Park NJ 07660

 

Re: DWAC Issuance 001-751-60783C10   Control No. 2005-        

 

Ladies and Gentlemen:

 

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC. The shares are being issued to cover the conversion of
Amended and Restated Senior Subordinated Secured Convertible Notes under the
Securities Purchase Agreement, dated as of December 30, 2004.

 

Number of Shares:   ______________________________     ______ Original Issue or
    ______ Transfer from Treasury Account Broker Name:  
______________________________ Broker’s DTC Number:  
______________________________ Contact and Phone:  
______________________________ The broker will initiate the DWAC transaction on
(date).

 

Sincerely,

  

[Company Contact Name]

[Title]

 

cc: Broker



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

Form for Physical Certificate

 

[Company Letterhead]

 

Via Fax: [201-296-4279] only

 

Mellon Investor Services LLC

Stock Option Dept

85 Challenger Road, Overpeck Center

Ridgefield Park NJ 07660

 

Re: Option Issuance 001-751-60783C10   Control No. 2005-        

 

Ladies and Gentlemen:

 

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via Physical certificate. The shares are being issued to cover
the conversion of Senior Subordinated Secured Convertible Notes under the
Securities Purchase Agreement, dated as of December 30, 2004:

 

Date of Certificate:   ______________________________ Number of Shares:  
______________________________ Optionee Name:   ______________________________
Social Security Number:   ______________________________ Restricted Shares:   ¨
NO ¨ YES (see attached legend to be affixed to certificate) Name on Certificate:
  ______________________________ Mailing Address  
______________________________ for Certificates:  
______________________________     ______________________________ Method of
Delivery:   ______________________________

 

Please call [Company contact & Phone # ] if you have any questions. Thank you
for your assistance.

 

Very truly yours,

  

[Company Contact Name]

[Title]



--------------------------------------------------------------------------------

EXHIBIT II

 

FINANCIAL COVENANTS

 

So long as any principal of or interest on this Note (whether or not due) shall
remain unpaid or outstanding, the Company shall not:

 

(a) Minimum EBITDA. Permit Consolidated EBITDA of the Company for the Fiscal
Quarter ending on the last day of the month set forth below to be less than the
amount set forth opposite such date:

 

Fiscal Quarter Ending:

--------------------------------------------------------------------------------

  

Minimum Consolidated

EBITDA:

--------------------------------------------------------------------------------

September 30, 2005

   $ 8,361,000

December 31, 2005

   $ 12,717,000

March 31, 2006

   $ 16,308,000

June 30, 2006

   $ 18,297,000

September 30, 2006

   $ 21,240,000

December 31, 2006

   $ 22,837,500

March 31, 2007

   $ 23,017,500

June 30, 2007

   $ 26,055,000

September 30, 2007

   $ 26,550,000

December 31, 2007 and each Fiscal Quarter end thereafter

   $ 26,820,000

 

(b) Senior Secured Leverage Ratio. Permit for the Fiscal Quarter ending on the
last day of the month set forth below the Senior Secured Leverage Ratio to be
greater than the ratio set forth opposite such period:

 

Fiscal Quarter Ending:

--------------------------------------------------------------------------------

   Senior Secured
Leverage Ratio:


--------------------------------------------------------------------------------

September 30, 2005

   1.10:1.00

December 31, 2005

   1.10:1.00

March 31, 2006

   1.10:1.00

June 30, 2006

   1.10:1.00

September 30, 2006

   1.10:1.00

December 31, 2006

   0.605:1.00

March 31, 2007

   0.825:1.00

June 30, 2007

   0.77:1.00

September 30, 2007

   0.66:1.00

December 31, 2007 and each Fiscal Quarter end thereafter

   0.385:1.00

 

(c) Excess Availability. Permit at any time Availability plus Qualified Cash to
be less than $2,700,000.



--------------------------------------------------------------------------------

(d) Consolidated Fixed Charge Coverage Ratio. Permit at the end of each Fiscal
Quarter set forth below the Consolidated Fixed Charge Coverage Ratio for such
Fiscal Quarter then ended to be less than the ratio set forth opposite such
period:

 

Fiscal Quarter Ending:

--------------------------------------------------------------------------------

   Fixed Charge
Coverage Ratio:


--------------------------------------------------------------------------------

September 30, 2005

   1.575:1.00

December 31, 2005 and each Fiscal Quarter end thereafter

   1.575:1.00

 

Capitalized terms used in this Exhibit II and not otherwise define in this Note
shall have the respective meanings ascribed to them in the Current Credit
Facility, as in effect on the Issuance Date of this Note.

 

38